Citation Nr: 0937033	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  96-21 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected degenerative joint and disc disease of the 
lumbosacral spine, currently evaluated 20 percent disabling.  

2.  Entitlement to an increased disability rating for 
service-connected degenerative joint and disc disease of the 
cervical spine, currently evaluated 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from February 1977 to January 1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO) which granted service connection 
for degenerative joint and disc disease of the cervical and 
lumbar spine; a 10 percent disability rating was assigned.  
In a March 1998 rating decision, the RO assigned separate 10 
percent disability ratings for the service-connected lumbar 
and cervical spine disabilities.  The Veteran and his 
representative indicated continued dissatisfaction with these 
ratings.

In a June 2000 decision, the Board denied the Veteran's 
claims for increased disability ratings.  The Veteran 
appealed the Board's denial to the United States Court of 
Appeals for Veterans Claims (the Court).  In December 2000, 
counsel for the Veteran and the Secretary of VA filed a Joint 
Motion for Remand.  An Order of the Court dated December 22, 
2000 granted the motion and vacated the Board's decision.  

The case was returned to the Board.  In August 2001 and 
September 2003, the Board remanded the claims for further 
evidentiary and procedural development.  
In an April 2005 rating decision, the RO increased the rating 
assigned for the service-connected lumbar spine disability to 
20 percent disabling.  The Veteran and his representative 
indicated dissatisfaction with this rating.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].      

The claims were again remanded in September 2005 and June 
2007 for additional evidentiary development.  The case has 
been returned to the Board.



Issues not on appeal

In statements dated in October 2005 and November 2006, the 
Veteran indicated that he sought secondary service connection 
for a right hip disability and an increased disability rating 
for service-connected Raynaud's syndrome.  Those issues have 
not yet been addressed, and they are referred to the Agency 
of Original Jurisdiction (AOJ) for appropriate action.  

In a March 2007 statement, the Veteran indicated that he was 
unable to work due to his service-connected back problems.  
The Veteran has submitted an informal claim for total 
disability based upon individual unemployability due to 
service-connected disabilities (TDIU).  See Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12- 2001 
(July 6, 2001).  That matter is also referred to the AOJ for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is currently 
manifested by complaints of chronic low back pain and 
intermittent radicular symptoms, with objective findings of 
occasional tenderness to the mid back.  There is no evidence 
of recurring attacks, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc.

2.  There currently is demonstrable deformity of the lumbar 
vertebrae.  

3.  The Veteran's cervical spine disability is currently 
manifested complaints of intermittent pain and intermittent 
radicular symptoms.  There is no evidence of recurring 
attacks, muscle spasm, or other neurological findings 
appropriate to the site of the diseased disc.

4.  The competent medical evidence does not show that the 
Veteran's service-connected lumbar spine or cervical spine 
disorders are so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 20 percent for the service-connected lumbar spine 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 
38 C.F.R. 
§ 4.71a, Diagnostic Codes 5243 (2008).

2.  The criteria for assignment of a separate 10 percent 
disability rating for demonstrable deformity of the lumbar 
vertebrae are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71, Diagnostic Code 5285 (2002).   

3.  The criteria for the assignment of a disability rating in 
excess of 10 percent for the service-connected cervical spine 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 
38 C.F.R. 
§ 4.71a, Diagnostic Codes 5243 (2008).

4.  Application of extraschedular provisions is not warranted 
in this case. 
38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased ratings for his 
service-connected lumbar and cervical spine disabilities.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.


The Joint Motion

As was noted in the Introduction, this case was remanded by 
the Court in December 2000 pursuant to a Joint Motion for 
Remand.  Specifically, the parties to the Joint Motion 
determined that the Board failed to consider application of 
Diagnostic Code 5285 and did not adequately address DeLuca v. 
Brown, 8 Vet. App. 202 (1995) in the adjudication of the 
Veteran's lumbar spine claim.

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis of this matter has been 
undertaken with that obligation in mind.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in August 2001, September 2003, September 2005 and 
June 2007.  

In August 2001, the Board instructed the agency of original 
jurisdiction (AOJ) to obtain any updated treatment records 
identified by the Veteran and a provide him with a VA 
examination.  The AOJ was then to readjudicate the claims 
with consideration of Diagnostic Code 5285 and the Court's 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Records 
from the Phoenix VA Medical Center (VAMC) were subsequently 
associated with the claims folder, and a VA examination in 
conformity with the Board's remand instructions was provided 
in November 2001.  The claims were subsequently adjudicated 
in the April 2002 SSOC, which specifically considered the 
applicability of Diagnostic Code 5285 and DeLuca.

In September 2003, the Board instructed the AOJ to obtain 
treatment records from Luke Air Force Base in Arizona which 
were identified by the Veteran.  The AOJ was then to 
readjudicate the claims.  These records were subsequently 
obtained and considered by the Appeals Management Center 
(AMC) upon readjudication in the April 2005 SSOC.

In September 2005, the Board instructed the AOJ to ascertain 
whether there were any additional records from Dr. J.H.W. 
(there was only one record in the claims folder from Dr. 
J.H.W. dated in February 2005), obtain all records from the 
Southern Arizona VA hospital and provide the Veteran with a 
VA examination.  The AOJ was then to readjudicate the claims.  
The AOJ subsequently sent the Veteran a letter dated in 
September 2005 which asked to identify any additional 
evidence pertinent to his claims.  The Veteran responded that 
he was only seen once in February 2005 by Dr. J.H.W. (and as 
noted above the record from this visit was already in the 
claims folder).  Additional records from the Southern VA 
hospital were associated with the claims folder, and the 
Veteran was provided with a VA examination in conformity with 
the Board's remand instructions in October 2006.  The claims 
were subsequently readjudicated by the AMC in February 2007.
 
Finally, in June 2007, the Board instructed the AOJ to obtain 
SSA records identified by the Veteran.  The AOJ was then to 
readjudicate the claims.  The Veteran's SSA records were 
subsequently associated with the claims folder and considered 
by the AMC upon readjudication in the June 2009 SSOC.

Thus, all of the Board's remand instructions have now been 
complied with as to the issues on appeal.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claims in a letter from the RO 
dated October 22, 2002 as well as letters from the AMC dated 
March 12, 2004, September 22, 2005 and June 19, 2007 which 
advised the Veteran of the provisions relating to the VCAA.  
Specifically, the Veteran was advised in the letters that VA 
would obtain all evidence kept by the VA and any other 
Federal agency.  The March 2004 VCAA letter informed the 
Veteran that treatment records from Luke Air Force Base had 
been associated with his VA claims file, and the September 
2005 VCAA letter informed the Veteran that treatment records 
from the Phoenix VAMC had been requested on his behalf.  He 
was also informed that VA would, on his behalf, make 
reasonable efforts to obtain relevant private medical records 
that the he identified.  Included with the letters from the 
AMC were copies of VA Form 21- 4142, Authorization and 
Consent to Release Information, so that VA could obtain these 
records on his behalf.  The October 2002, March 2004 and 
September 2005 letters also informed the Veteran that for 
records he wished for VA to obtain on his behalf he must 
provide enough information about the records so that VA can 
request them from the person or agency that has them.  

The March 2004 and June 2007 VCAA letters specifically 
advised the Veteran that to substantiate his increased rating 
claim "the evidence must show that your service-connected 
disability has gotten worse."  See the March 12, 2004 letter 
at page 5; see also the June 19, 2007 letter at page 5.  

The Veteran was also specifically notified to describe or 
submit any additional evidence which he thought would support 
his claims, in compliance with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159 (b).  
See the September 22, 2005 letter at page 1.  However, the 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, elements (1), (2) and (3) are not at issue.  
The Veteran received notice as to elements (4) and (5), 
degree of disability and effective date, in the above-
referenced June 2007 letter. 

With respect to appeals of initially assigned disability 
ratings, such as the instant case, the additional notice 
requirements recently set forth in Vazquez- Flores v. Peake, 
22 Vet. App. 37 (2008), do not apply.  Specifically, once 
service connection has been granted, VA's VCAA notice 
obligations are fully satisfied and any defect in the notice 
is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) 
[where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to any 
downstream elements].  The Board adds that the Court's 
decision in Vazquez-Flores was recently vacated by the United 
States Court of Appeals for the Federal Circuit.  See 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.).

The Veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claim in October 
1995.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.  Since the 
VCAA was not enacted until November 2000, furnishing the 
Veteran with VCAA notice prior to the adjudication in October 
1995 was clearly both a legal and a practical impossibility.  
Indeed, VA's General Counsel has held that the failure to do 
so under such circumstances does not constitute error.  See 
VAOGCPREC 7-2004.  

Crucially, following the issuance of the October 2002, March 
2004, September 2005 and June 2007 letters, the Veteran was 
allowed the opportunity to present evidence and argument in 
response.  The Veteran's claims were readjudicated in the 
June 2009 SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  The 
Veteran has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.

The Board further notes that the Veteran has not alleged that 
he has received inadequate VCAA notice.  The Veteran is 
obviously aware of what is required of him and of VA.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  In particular, the RO has obtained 
reports of VA and private outpatient treatment.  The Board 
notes that contrary to the assertions of the Veteran's 
representative, records from J.H.W., M.D., have been 
associated with the claims file.  See the May 7, 2007 
Appellant's Brief.  

Also of records are the reports of VA examinations of the 
Veteran in March 1995, April 1996, September 1998, November 
2001, October 2006 and May 2009.  The reports of these 
examinations reflect that the examiners reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that these examinations are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2008); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran's representative argues that the March 2005 VA 
examination was inadequate, as it was conducted without 
review of the claims folder.  See the August 21, 2005 
Appellant's Brief.  This appears to be the case.  The Board 
will therefore place relatively little weight of probative 
value on that report and instead focus on numerous other 
medical reports in the record.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
secure the service of a representative and to present 
evidence and argument in support of his claims.  He has 
declined the option of a personal hearing.
Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  Where a 
law or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the Veteran applies 
unless Congress provided otherwise or permitted the Secretary 
of VA to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.  

VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for the period 
from and after the effective date of the regulatory change.  
The Board can apply only the former regulation to rate the 
disability for periods preceding the effective date of the 
regulatory change.  However, the former rating criteria may 
be applied prospectively, beyond the effective date of the 
new regulation.  See VAOPGCPREC 3-2000.

The Veteran has been provided with both the former and the 
current regulatory criteria.  The increased rating claims 
were readjudicated under the current schedular criteria in 
the April 2005 SSOC.  The Veteran has submitted written 
statements subsequent to the April 2005 SSOC; they did not 
indicate that there was any additional information or 
evidence to submit that has not already been obtained.  
Therefore, there is no prejudice to the Veteran in the Board 
adjudicating the claims.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

(i.)  The former schedular criteria

Diagnostic Code 5285, effective prior to September 23, 2002 
provides for a 
60 percent evaluation for residuals of vertebral fracture 
without cord involvement, and with abnormal mobility 
requiring a neck brace (jury mast).  A 100 percent evaluation 
is assigned for residuals of vertebral fracture with cord 
involvement, a bedridden state, or where the veteran requires 
long leg braces.  In other cases, the disability is rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  38 C.F.R. 4.71a, Diagnostic Code 5285 (prior to 
September 26, 2003).

Only one 10 percent rating for each spinal segment (cervical, 
thoracic, lumbar) is warranted for demonstrable deformity 
even if more than one vertebra in the segment is deformed.  
See VAOPGCPREC 3-2006 (June 23, 2006).

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  A 40 percent rating was 
warranted for severe intervertebral disc syndrome, with 
recurrent attacks with intermittent relief.  A 20 percent was 
warranted for moderate intervertebral disc syndrome, with 
recurrent attacks.  A 10 percent rating was warranted for 
mild intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (prior to September 23, 2002).

The words "mild," "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2008).  The 
Board observes that "moderate" is generally defined as "of 
average or medium quality, amount, scope, range, etc."  See 
Webster's New World Dictionary, Third College Edition 871.  
"Severe" is generally defined as "of a great degree: 
serious."  See Webster's Ninth New Collegiate Dictionary 
(1990) 1078.

Under Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 60 
percent evaluation.  Incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months warrant a 40 percent evaluation.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent evaluation.  Incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrant a 10 percent 
evaluation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (from September 
23, 2002 to September 25, 2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

This rating criterion was essentially unchanged, although 
renumbered, when the new rating formula for rating 
disabilities of the spine became effective September 26, 
2003.  The criteria effective as of that date will be set 
forth below.




	(CONTINUED ON NEXT PAGE)





(ii.)  The current schedular criteria

The current schedular rating criteria instructs to evaluate 
intervertebral disc syndrome either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation.

General Rating Formula for Diseases and Injuries of the Spine 

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

Note (1) provides for evaluation of any associated objective 
neurologic abnormalities, including but not limited to, bowel 
or bladder impairment, separately under an appropriate 
diagnostic code.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides as follows:

A 60 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

A 40 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.

A 20 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.

A 10 percent disability rating is warranted with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  38 C.F.R. § 4.45 (2008).

1.  Entitlement to an increased disability rating for 
service-connected degenerative joint and disc disease of the 
lumbosacral spine, currently evaluated 20 percent disabling.  

Analysis

The Veteran seeks a disability rating in excess of the 20 
percent for his service-connected lumbar spine disorder.  He 
argues that cannot walk for more than a few yards or stand 
from more than a few minutes due to lumbar spine pain, which 
requires daily use of prescription painkillers.  See a 
February 28, 2005 Statement in Support of Claim.

Assignment of diagnostic code

The Veteran's service-connected lumbar spine disorder is 
rated under the former Diagnostic Code 5293 and current 
Diagnostic Code 5243 [intervertebral disc syndrome].  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

(i.) The former schedular criteria

The Board previously considered Diagnostic Code Diagnostic 
Code 5293 based on neurological symptomatology, namely right 
lower extremity radiculopathy, associated with the Veteran's 
lumbar spine disorder.  The parties to the Joint Motion 
indicated no fault with this portion of the Board's analysis.

In the Joint Motion for Remand, the parties assert that the 
Board failed to consider the potential applicability of 
Diagnostic Code 5285 [vertebra, fracture of, residuals] for 
the demonstrable deformity of the vertebral body.  See the 
Joint Motion at 
page 5.  Records from D.G.C., M.D., dated in April 2005 and 
October 2005 note that the Veteran has compression fractures 
at L1-2.  This was confirmed by the October 2006 VA examiner, 
who indicated upon physical examination of the lumbar spine 
that "[t]here is deformity with prominence, spinous 
processes lumbar spine which are to the left of the 
midline."  Accordingly, former Diagnostic Code 5285, 
involving demonstrable deformity of a vertebral body, may 
also be employed in this case.

The Veteran's representative has argued for application of 
Diagnostic Code 5295 [lumbosacral strain].  See the August 
19, 2002 Appellant's Brief.  However, the Board detailed in 
its prior decision as to the reasons former Diagnostic Code 
5292 [spine, limitation of motion, lumbar] and former 
Diagnostic Code 5295 are inapplicable in the instant case.  
The parties to the Joint Motion indicated no fault with this 
portion of the Board's analysis.  

Accordingly, the Board will evaluate the lumbar spine 
disorder under former Diagnostic Codes 5285 and 5293.
 




(ii.) The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria, the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2008).

Intervertebral disc syndrome may be alternatively rated under 
the Formula for rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  This formula, 
however, requires incapacitating episodes, with bed rest as 
prescribed by a physician.  In this case, there is no medical 
evidence anywhere of record of physician-prescribed bed rest 
or a period of acute signs and symptoms requiring treatment 
by a physician, and the Veteran does not contend otherwise.  
During the October 2006 VA examination, the Veteran 
specifically indicated that he was not prescribed bedrest by 
a physician.  During the May 2009 VA examination the Veteran 
noted that his VA physicians had "encouraged him to get out 
of bed and become more active."  He also denied periods of 
incapacitation

Thus, with respect to the current schedular criteria the 
Veteran's service-connected lumbar spine disability will be 
rated using only the General Rating Formula for Diseases and 
Injuries of the Spine.

Schedular rating

(i.) The former schedular criteria

Former Diagnostic Code 5285

As described above, there is evidence of demonstrable 
deformity of the vertebral body which allows for assignment 
of an additional 10 percent rating under Diagnostic Code 
5285.

The Board notes that there is evidence of multiple 
deformities, namely at L1 and L2.  However, this does not 
entitled the Veteran to multiple 10 percent ratings.  The 
Board specifically sought guidance from VA's General Counsel 
on this matter with respect to a different case.  After a 
discussion of the historical interpretation of Diagnostic 
Code 5285, as well as consideration of the potential impact 
of allowing for multiple separate 10 percent ratings for each 
vertebral body in the same spinal segment, VA's General 
Counsel determined that while separate 10 percent ratings may 
be assigned for distinct spinal segments (i.e., thoracic, 
lumbar, or cervical), multiple 10 percent ratings may not be 
assigned for multiple deformed vertebrae within a spinal 
segment.  See VAOGCPREC 3-2006.

VA General Counsel opinions are binding on the Board.  See 38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2008).  
Accordingly, only one separate 10 percent rating is available 
under Diagnostic Code 5285.

A rating in excess of 10 percent is not warranted under the 
criteria found in former Diagnostic Code 5285.  Specifically, 
the medical evidence does not show, nor has it been argued, 
that there is abnormal mobility requiring a neck brace (jury 
mast).  The medical evidence similarly does not show, nor has 
it been argued, evidence of cord involvement or that the 
Veteran is bedridden or requires long leg braces.  
Accordingly, assignment of a 60 or 100 percent rating under 
former Diagnostic Code 5285 is not warranted. 

Former Diagnostic Code 5293

As discussed in the law and regulations section above, under 
the former version of Diagnostic Code 5293, to warrant a 40 
percent disability rating, the evidence must demonstrate 
severe intervertebral disc syndrome, with recurrent attacks 
with intermittent relief.

In this case, the evidence does not reflect severe 
intervertebral disc syndrome.  In this regard, the March 1995 
VA examiner indicated that neurological examination of the 
Veteran was completely normal.  The April 1996 VA spine 
examiner noted that reflexes and motor testing was normal in 
the lower extremities.  Neurological examination in a 
November 1998 VA outpatient record was "nonfocal."  The 
November 2001 VA examiner indicated that there was no 
evidence of muscle spasm, deep tendon reflexes were normal 
and straight leg testing was negative bilaterally.  An EMG 
study dated in November 2001 demonstrates some right S-1 
sensory neuropathy, but was otherwise normal.  A December 
2003 VA outpatient record demonstrates normal neurological 
examination.  

A February 2005 record from J.H.W., M.D., notes that 
percussion of the spine was not painful, straight leg raising 
was negative and reflexes in the lower extremities were 
intact.  December 2004, January 2005 and March 2005 VA 
outpatient records similarly reveal that straight leg raising 
was negative and reflex and strength testing of the lower 
extremities was normal.  A July 2005 VA rheumatology 
outpatient note indicates that straight leg raising was 
negative, with "excellent" strength in the lower 
extremities.  

The October 2006 VA examination report demonstrates no 
tenderness to palpation or muscle spasm of the lumbar spine; 
reflex and sensory testing was normal and straight leg 
raising was negative.  Records from Dr. D.G.C. dated from 
April 2005 to October 2008 demonstrate normal strength and 
sensation in the lower extremities and negative straight leg 
raising.  

Finally, the May 2009 VA examination report demonstrates that 
the Veteran's straight-leg raise test was negative 
bilaterally, deep tendon reflexes were 1+ and equal at the 
knees and ankles.  Vibratory sensation was present in both 
lower extremities and sensitivity to monofilament was normal 
and equal in all 10 toes.  There was no evidence of spasm, 
guarding or tenderness of the lumbar spine.  

The above-cited evidence reflects the Veteran has normal 
strength, reflexes and sensation in the lower extremities.  

Although the Veteran argues that he has "frequent muscle 
spasms" (see the April 14, 2002 VA Form 9), the objective 
evidence reflects that spasms which were noted in September 
1998 and March 2001 have not since been identified.  

In short, the medical evidence documents complaints of pain, 
with virtually no neurological symptoms or muscle spasms 
objectively demonstrated.  The numerous medical treatment 
reports, taken together, are reflective of moderate 
intervertebral disc sydrome, and cannot be characterized as 
suggesting that severe intervertebral disc syndrome exists..  
Nor is there evidence of recurrent attacks with intermittent 
relief.  In the medical evidence of record, which now spans 
over a decade, the Veteran experienced one exacerbation of 
lumbar spine symptoms in December 2004, for which he was 
hospitalized for one day.  This solitary episode does not 
equate to "recurrent" attacks of intervertebral disc 
sydrome. 

In addition, the Veteran does not qualify for a 60 percent 
rating under Diagnostic Code 5293, which requires evidence of 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and with little intermittent 
relief.  The above-cited evidence reflects that while the 
Veteran has complained of occasional pain and numbness in the 
lower extremities, no specific neurologic impairment or 
resulting functional loss has been identified in the 
evidence.  On the contrary, numerous VA and private records 
dated throughout the appellate period, discussed above, 
demonstrate that motor, sensory and reflex testing of the 
lower extremities was normal.  

Moreover, no bladder or bowel dysfunction has been 
identified, and the Veteran specifically denied bladder or 
bowel problems in a December 2004 VA hospitalization record 
and in an April 2005 record of Dr. D.G.C.  There is also no 
indication of other neurological findings appropriate to the 
site of the diseased disc.  MRIs obtained over the course of 
the appeal are negative for any neurological findings such as 
a herniated nucleus pulposus, sciatica or radiculopathy.  
Finally, as detailed above there is no evidence that the 
Veteran's service-connected lumbar spine disorder causes 
"little intermittent relief." 

The Veteran argues, in essence, that because the January 1996 
MRI report indicates that he has severe or advanced 
degenerative disc disease, his lumbar spine disability is 
productive of severe disability.  The Board has taken in 
consideration that MRI report, which does indicate that the 
Veteran has advanced or severe degenerative disc disease.  
However, the January 1996 MRI was negative for focal disc 
protrusion and there was no evidence of a herniated nucleus 
pulposis or other findings reflective of a more severe 
disability under Diagnostic Code 5293.  
The majority of the objective medical evidence indicates that 
the Veteran's lumbar spine disorder produces no significant 
objective neurological symptomatology required for the 
assignment of a 40 percent rating.  The January 1996 MRI 
report, in the context of all of the other evidence, is 
clearly an outlier, and the board assigns it relatively 
little weight of probative value.  

Accordingly, a disability rating in excess of 20 percent is 
not warranted under former Diagnostic Code 5293.

(ii.) The current schedular criteria

Under the current schedular criteria, to warrant a 40 percent 
disability rating under the General Rating Formula for 
Diseases and Injuries of the Spine, the Veteran must show 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or of ankylosis of the thoracolumbar spine.  The 
measured range of forward flexion during the Veteran's May 
2009 VA examination was 82 degrees, nowhere near the required 
30 or less.  

The medical reports do not indicate limitation of forward 
flexion of the lumbar spine to 30 degrees or less, with one 
exception.  There was a finding of 20 degrees of forward 
flexion in April 1996; however, the Veteran was able to touch 
his toes in that position.  By the time of the September 1998 
VA examination the Veteran again demonstrated full range of 
lumbar spine motion.  The limitation to 20 degrees has nor 
since been replicated, and it appears to be an outlier.  In 
any event, the new rating criteria cannot be applied before 
the date of the regulatory change, so the April 1996 finding 
would not allow for an increased rating under the new 
criteria.  See VAOPGCPREC 3-2000.

The Board observes in passing that ankylosis of the entire 
lumbar spine is not demonstrated in the medical evidence, and 
the Veteran does not appear to contend that his back is 
ankylosed.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  The Veteran's lumbar spine 
manifestly is not immobile.  

Accordingly, the Veteran's service-connected low back 
disability does not warrant a 40, 50, or 100 percent rating 
under the General Rating Formula for Diseases and Injuries of 
the spine. 

Nor is the Veteran entitled to an increased disability rating 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  There is no indication in 
the medical evidence that the Veteran has every experienced 
an "incapacitating episode" as defined by VA as a result of 
the service-connected low back disability, let alone 
incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months 
required for a 40 percent disability rating.  This was 
discussed above; as was noted then, it appears that the 
Veteran's health care providers desire him to be more, not 
less, active.  

It follows that a 60 percent rating is not warranted, as that 
requires incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.

In short, the objective medical evidence of record indicates 
that the Veteran is not entitled to an increased disability 
rating under the current schedular criteria.

DeLuca consideration

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2008).  See DeLuca, supra.  

The parties to the Joint Motion have highlighted VAOPGCPREC 
36-97, in which VA Office of General Counsel determined when 
a veteran has received less than the maximum evaluation under 
Diagnostic Code 5293 based upon symptomatology which includes 
limitation of motion, consideration must be given to the 
extent of the disability under 38 C.F.R. §§ 4.40 and 4.45.  
See the Joint Motion at page 6.  

The Veteran has complained of severe low back pain, and he 
has described how his back pain has caused him substantial 
functional loss and industrial impairment.  See, e.g., the 
Veteran's March 5, 2007 statement.  However, there is no 
objective medical evidence that such symptomatology warrants 
the assignment of additional disability.  Although the 
Veteran had some loss of lumbar spine motion during the April 
1996 VA examination, he was able to touch his fingers to his 
toes, and the examiner made no indication of any weakness, 
fatigability, incoordination or pain on movement.  Subsequent 
evaluations have not indicated that DeLuca factors are 
present.  There was 82 degrees of flexion at the time of the 
most recent May 2009 VA examination, extension to a full 30 
degrees, lateral flexion to 35 degrees bilaterally and 
rotation to 40 degrees bilaterally.  Significantly, the 
examiner indicated that "three repetitions of the 
thoracolumbar spine did not change the measured ranges of 
motion because of pain, fatigue, weakness, incoordination or 
endurance."  

The October 2006 VA examination report also reflects the 
Veteran was able to achieve close to full range of motion 
[flexion to 90, extension to 25, lateral flexion to 20 
degrees on the right and 35 degrees on the left and rotation 
to 25 degrees bilaterally] with pain at terminal degrees and 
no change with repeat flexion.  The examiner concluded that 
there was no evidence of weakness, fatigability or 
incoordination.    

Under the current schedular criteria, as explained above, a 
higher schedular rating is not available in the absence of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less unfavorable ankylosis.  The medical and other evidence 
of record, including most recent May 2009 VA examination 
report, does not suggest forward flexion anywhere near 30 
degrees or that any loss of function caused by pain amounts 
to immobility of the lumbar spine.
  
Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45. 

Esteban/Bierman consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2008); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

The Board has considered whether a separate disability rating 
would be appropriate for neurological findings appropriate to 
the site of the diseased disc under the diagnostic codes 
pertinent to rating neurological disorders.  See Bierman v. 
Brown, 6 Vet. App. 125 (1994), as well as Note 1 to the 
General Rating Formula for Diseases and Injuries of the 
Spine, discussed above.

After having reviewed the record, the Board finds that a 
separate disability rating is not warranted, because the 
objective medical evidence does not demonstrate that the 
Veteran suffered from a separate compensable neurological 
disability associated with his lumbar spine disability.  In 
this regard, examinations have not identified any separate 
neurological findings or disability not already contemplated 
under the discussed pertinent criteria.  There is no evidence 
of bowel or bladder impairment, or foot drop.  Nor is there 
evidence of any other neurological deficiency so as to 
warrant a separate disability rating under the diagnostic 
codes pertinent to rating neurological disorders.  See 38 
C.F.R. § 4.124a; see also Bierman, 6 Vet. App. at 129- 32.  
Thus, the medical evidence does not identify a separately 
ratable entity.

The Board notes that the Veteran's representative has argued 
for utilization of VAOPGCPREC 23-97 to allow for separation 
ratings for loss of motion and instability in the spine.  See 
the August 21, 2005 Appellant's Brief.  However, this opinion 
rendered by VA General Counsel applies to knee disabilities 
and states that when a knee disorder is rated under 
Diagnostic Code 5257 [instability] and a veteran also has 
limitation of knee motion.  VAOPGCPREC 23-97 is obviously 
inapplicable to the Veteran's claim.  Moreover, there is no 
medical or other evidence of "instability" of the lumbar 
spine.

Fenderson consideration

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where (as here) an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In the instant case, the RO assigned a 10 percent disability 
rating for the service-connected lumbar spine disability 
effective February 1, 1995, the day after the Veteran left 
military service.  The RO subsequently increased the 
Veteran's service-connected low back disorder to 20 percent 
disabling, effective December 2, 2004, the date of a VA 
hospitalization record demonstrating more severe low back 
symptomatology.  Therefore, the RO has already assigned 
staged ratings in the instant case.  The Board will review 
the Veteran's medical history on a de novo basis in order to 
determine whether staged ratings should be applied and if so 
what date or dates should be used.  

The effective date of service connection was February 1, 
1995.  A 10 percent disability rating was assigned as of that 
date based on mild symptoms of intervertebral disc syndrome.  
The pertinent evidence from this period was an April 1996 VA 
examination report, in which the examiner indicated radicular 
symptoms with decreased pin sensation in an L5 dermatomal 
pattern.  

The RO assigned an effective date of December 2, 2004 as the 
earliest date the medical evidence demonstrated a worsening 
of the Veteran's disability.  Specifically, the assignment of 
a 20 percent rating was based on a December 2, 2004 VA record 
in which the Veteran was hospitalized for an exacerbation of 
his lumbar spine pain, i.e., an "incapacitating episode."  
Prior to that date, there was no evidence that the Veteran 
met any of the criteria necessary for a 20 percent disability 
rating under the old criteria.  As detailed above, numerous 
VA and private records dated prior to December 2004 
demonstrate normal motor, sensory and reflex testing of the 
lower extremities; MRI studies were negative for signs of 
moderate disability; and lumbar spine spasms noted in 
September 1998 and March 2001 had evidently resolved by the 
time of the November 2001 VA examination.  The medical 
evidence during this period does not reflect "moderate" 
intervertebral disc syndrome with recurrent attacks necessary 
for assignment of a 20 percent rating under Diagnostic Code 
5293.  

From September 26, 2003 [the effective date of the regulatory 
change of the criteria for rating the spine] to December 2, 
2004, there is no indication that the Veteran met the 
criteria for an increased disability rating under the current 
schedular criteria.  See VAOPGCPREC 3-2000, supra.  Rather, 
the disability appears to have been stable, with no 
exacerbations.  The first time that an exacerbation noted was 
at the time of the December 2004 hospitalization.   

The Board therefore agrees that December 2, 2004, the date of 
the hospital report,  was the proper effective date for the 
assignment of a 20 percent rating.

With respect to the additional 10 percent under former 
Diagnostic Code 5285, for demonstrable deformity of the 
vertebral body, it appears to be uncontroverted that such has 
existed since the date of service connection.  The 10 percent 
rating therefore should be assigned as of that dated. 

Extraschedular rating consideration

The Veteran's entitlement to an extraschedular rating will be 
addressed below with respect to both increased rating claims 
on appeal.




	(CONTINUED ON NEXT PAGE)





2.  Entitlement to an increased disability rating for 
service-connected degenerative joint and disc disease of the 
cervical spine, currently evaluated 10 percent disabling.  

Analysis

The issue of the Veteran's entitlement to an increased 
disability rating for a cervical spine disability was denied 
by the Board in its June 2000 decision.  That decision was 
appealed to the Court.  Although the Board's denial of the 
Veteran's claim was vacated and remanded for readjudication 
via the December 2000 Order, no deficiency was specified as 
to the Board's determination that the Veteran was not 
entitled to an increased rating for the cervical spine 
disorder.  Crucially, the Joint Motion for Remand discussed 
only the Board's failure to provide adequate reasons and 
bases as to why the Veteran was not entitled to a higher 
disability rating for the lumbar spine disability.

The Board is confident that if the Court had discerned any 
error in its previous decision with respect to the Veteran's 
cervical spine disability rating, such error would have been 
brought to the Board's attention.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) ["Court will [not] review BVA 
decisions in a piecemeal fashion"]; Fugere v. Derwinski, 1 
Vet. App. 103, 105 (1990) ["[a]dvancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court"].  Thus, if there 
had been specific deficiencies in the Board's analysis of 
this claim, such would have been raised at, or by, the Court.

Because certain additional evidence has been associated with 
the claims folder subsequent to the June 2000 decision, and 
because the schedular criteria have change, the Board will 
revisit the issue.



Assignment of diagnostic code

The Veteran's service-connected cervical spine disorder is 
rated under the former Diagnostic Code 5293 and current 
Diagnostic Code 5243 [intervertebral disc syndrome].  

(i.) The former schedular criteria

The Board previously considered Diagnostic Code Diagnostic 
Code 5293, based on neurological symptomatology, namely 
radiating pain into the right upper extremity, associated 
with the Veteran's cervical spine disorder.  No other 
diagnostic codes were employed.  The parties to the Joint 
Motion indicated no fault with this portion of the Board's 
analysis, and the Veteran and his representative have 
subsequently indicated no disagreement with the application 
of this diagnostic code.

(ii.) The current schedular criteria

With respect to the current schedular criteria, all cervical 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria, the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2008).

Intervertebral disc syndrome may be alternatively rated under 
the Formula for rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  This formula, 
however, requires incapacitating episodes, with bed rest as 
prescribed by a physician.  In this case, as described above 
there is no medical evidence anywhere of record of physician-
prescribed bed rest or a period of acute signs and symptoms 
requiring treatment by a physician, and the Veteran does not 
contend otherwise.  During the October 2006 VA examination 
the Veteran specifically indicated that he was not prescribed 
bedrest by a physician.

Thus, with respect to the current schedular criteria the 
Veteran's service-connected cervical spine disability 
accordingly will be rated using only the General Rating 
Formula for Diseases and Injuries of the Spine.

Schedular rating

(i.) The former schedular criteria

The medical evidence of record establishes that the Veteran 
has complaints of intermittent neck pain.  He described the 
neck pain as minor.  See the September 1998 VA examination 
report.  The April 1996 VA examination report indicated that 
the impression was intermittent radicular symptoms referable 
to the cervical spine without any objective findings 
currently.  The Board notes, however, that more recent VA 
outpatient records and VA examinations in September 1998, 
November 2001, and October 2006 did not detect any sensory or 
motor deficits of the upper extremities.  Strength in the 
upper extremities was 5/5 in September 1998.  In November 
2001, grip strength in the hands and capillary circulation to 
the fingers was normal, and in October 2006 strength, reflex 
and sensation testing of the upper extremities was normal.  
Indeed, the October 2006 VA examiner described the Veteran's 
cervical spine symptomatology as "mild."  

There was full range of motion of the cervical spine in 
September 1998; 300 out of a possible 340 degrees in November 
2001; 300 out of a possible 340 degrees in March 2005; and 
235 to 260 (it is unclear whether left lateral rotation was 
measured at 45 or 70 degrees) out of 340 in October 2006.  
The Veteran was able to move normally.  

November 2001 and November 2006 EMG studies of the left upper 
extremities muscles were normal, with no evidence of cervical 
radiculopathy or sensory neuropathy.  

Based on this medical evidence, the Board finds that the 
Veteran's disability picture more nearly approximates the 
criteria for mild disability.  See 38 C.F.R. § 4.7 (2008).  
The Board finds that the preponderance of the evidence is 
against the assignment of a disability evaluation in excess 
of 10 percent under Diagnostic Code 5293.  There is no 
objective medical evidence of moderate or severe disc disease 
with recurring attacks.  The VA treatment records and 
examination reports do not note complaints or treatment of 
recurring attacks of disc disease.  There is no objective 
evidence of intervertebral disc syndrome that is severely 
disabling with recurring attacks or intervertebral disc 
disease which is pronounced with persistent symptoms, 
demonstrable muscle spasm, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  Specifically, although the Veteran 
complained of decreased grip strength in his left hand (See 
the April 14, 2002 VA Form 9), the objective medical evidence 
reflects no sensory abnormalities in the upper extremities.  

In summary, the Board finds that the evidence of record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 10 percent under 
Diagnostic Code 5293.  The medical evidence of record 
establishes that the Veteran has a mild cervical disability 
with complaints of pain but with no identified neurological 
symptomatology and little if any functional loss.  A 
disability evaluation in excess of 10 percent is not 
warranted.

(ii.) The current schedular criteria

Under the current schedular criteria, in order to warrant a 
20 percent disability rating under the General Rating Formula 
for Diseases and Injuries of the Spine, the Veteran must show 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

The measured range of forward flexion during the Veteran's 
October 2006 VA examination was 35 degrees, and with a 
combined range of motion of 340 degrees.  Additionally, 
muscle spasm identified in March 2001 has since resolved, and 
in any event there is no evidence of abnormal cervical spine 
contour.

The Board observes in passing that ankylosis of the entire 
cervical spine is not demonstrated in the medical evidence, 
and the Veteran does not appear to contend that his neck is 
ankylosed.  

Accordingly, the Veteran's service-connected cervical spine 
disability does not warrant a 20 percent or higher rating 
under the General Rating Formula for Diseases and Injuries of 
the spine. 

DeLuca considerations

The Board finds that the evidence of record does not 
demonstrate any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40 and 4.45.  
There is evidence of complaints of intermittent pain.  There 
is no evidence of atrophy or generalized muscle weakness or 
wasting.  Upon physical examination, the November 2001 VA 
examiner noted that there was "no apparent limitation as far 
as pain is concerned," and that any functional impairment 
was "mild plus." 
The October 2006 VA examiner observed that there were no 
complaints of pain upon range of motion testing of the 
cervical spine, there were no changes in loss of cervical 
spine motion with repeat flexion and functional impairment 
was "slight plus," with no weakness, fatigability or 
incoordination.  

Based on the above medical evidence, the Board finds that the 
Veteran's cervical spine disability does not cause additional 
functional impairment due to pain on use so as to warrant the 
assignment of an additional disability rating under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.

Esteban/Bierman consideration

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings 
appropriate to the site of the diseased disc under the 
diagnostic codes pertinent to rating neurological disorders.  
See Esteban and Bierman, supra.

After reviewing the record, the Board finds that a separate 
disability rating is not warranted under the diagnostic codes 
pertinent to neurological disorders.  The medical evidence of 
record does not establish additional neurological deficiency 
of the upper extremities due to the cervical spine 
disability.  Neurological examination and EMG testing of the 
upper extremities was normal throughout the appellate period.

Although there is medical evidence of intermittent radicular 
symptoms referable to the cervical spine, the Board finds 
that the Veteran does not have any additional neurological 
deficiency, which is distinct from his cervical spine 
symptomatology, so as to warrant a separate disability rating 
under a diagnostic code pertinent to neurological disorders.  
See Esteban and Bierman, supra.  Thus, a separate disability 
rating is not warranted.

Fenderson consideration

In the instant case, the RO assigned a 10 percent disability 
rating for the service-connected lumbar spine disability, 
effective February 1, 1995, the day after the Veteran left 
military service.  There is no evidence of record that the 
Veteran's service-connected cervical spine disability was 
more severe at any time since February 1, 1995.  Accordingly, 
a higher staged rating under Fenderson is not warranted.

Extraschedular rating consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards. 
See 38 C.F.R. § 3.321(b)(1) (2008).

The Veteran has argued that his service-connected lumbar 
spine disability interferes with employment, stating that he 
was terminated in 2005 due to back pain.  See the Veteran's 
March 5, 2007 statement.  Accordingly, the Board will 
consider the Veteran's potential entitlement to an 
extraschedular rating in the instant case.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

There is no competent medical evidence of an exceptional or 
unusual clinical presentation in the record.  Referral for 
extraschedular rating remains unwarranted as the third Thun 
criterion is not met.  Specifically, there is no showing of 
marked interference with employment due to the lumbar spine 
and cervical spine disabilities alone, or frequent periods of 
hospitalization.

With respect to hospitalization, there has been none for the 
service-connected cervical spine disability, and only one 
hospitalization for the lumbar spine disability in a period 
spanning over a decade.  Such does not amount to "frequent" 
periods of hospitalization.  

The Veteran is currently unemployed and receives Social 
Security benefits for back disorders.  While a SSA decision 
is not controlling for purposes of VA adjudication, it is 
"pertinent" to a veteran's claim.  See Martin v. Brown, 4 
Vet. App. 136, 140 (1993); Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991).  Although the Board has taken the SSA 
decision into consideration, as well as the Veteran's 
contention that his back and neck disability is of such 
severity that he cannot perform employment, there is nothing 
in the current evidence of record to indicate that the 
Veteran's lumbar or cervical spine disabilities cause any 
unusual employment impairment.  
In this regard, the October 2006 VA examiner indicated that 
the Veteran's functional impact due to the lumbar spine was 
"between slight and moderate" and due to the cervical spine 
was "slight plus," which certainly does not preclude 
employment.  Additionally, the Veteran indicated to the May 
2009 VA examiner that other than increased pain with dressing 
and undressing, his lumbar spine disability caused no impact 
on his activities of daily living.

While not disputing that employment may be made more 
difficult by the Veteran's lumbar and cervical spine 
disabilities, this alone does not present an exceptional or 
unusual disability picture.  Indeed, occupational impairment 
is specifically contemplated in the 20 and 10 percent ratings 
currently assigned.  
See 38 C.F.R. §§ 3.321(a), 4.1; see also Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].

There is also no evidence of an unusual clinical picture, or 
of any other reason why an extraschedular rating should be 
considered.

The Board therefore has determined that referral of the 
Veteran's lumbar and cervical spine disabilities for 
extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that the criteria for increased ratings for 
the Veteran's service-connected lumbar and cervical spine 
disabilities are not met.  Contrary to the assertions of the 
Veteran's representative, the benefit of the doubt rule is 
not for application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.  

Additional comment

There is one circumstance in which separately service-
connected cervical and lumbar spine disabilities are rated 
together as a single disability: when there is unfavorable 
ankylosis of both segments.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243, Note (6).  This is obviously not 
the case here.  Neither segment is ankylosed, much less 
unfavorably ankylosed. 





ORDER

Entitlement to a disability rating in excess of 20 percent 
for the service-connected lumbar spine disability is denied.

Entitlement to a separate disability evaluation of 10 percent 
for demonstrable deformity of the lumbar vertebrae is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent 
for the service-connected cervical spine disability is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


